COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Johnny Allen Jennings v. The State of Texas

Appellate case number:      01-17-00605-CR and
                            01-17-00606-CR

Trial court case number:    1475819 and
                            1512991

Trial court:                351st District Court of Harris County

       On December 5, 2017, we abated these appeals, remanded the cases to the trial
court, and directed the trial court to appoint counsel, at no expense to appellant, to
represent him on appeal. The trial court clerk has filed a supplemental clerk’s record that
includes the trial court’s December 7, 2017 order appointing Scott C. Pope of the Harris
County Public Defender’s Office to represent appellant on appeal. Accordingly, we
REINSTATE the cases on the Court’s active docket.

       Appellant has filed a notice designating Cheri Duncan of the Harris County Public
Defender’s Office as new lead counsel for appellant. See TEX. R. APP. P. 6.1(c). The
Clerk of this Court is directed to note Cheri Duncan as appointed counsel for appellant on
the docket of this Court. See id. 6.1(c), 6.3.

       Appellant’s brief is due to be filed in these appeals no later than 30 days from the
date of this order.

       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                     Acting individually     Acting for the Court

Date: February 8, 2018